     Case 2:08-md-02002-GEKP Document 1917 Filed 08/07/19 Page 1 of 3
       Case 2:12-cv-00088-GEKP Document 69-2 Filed 07/02/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: PROCESSED EGG PRODUCTS
 ANTITRUST LITIGATION                                Docket No.: 08-md-02002
-----------------l                                   MDL No. 2002

 THIS DOCUMENT APPLIES TO:

 KRAFT FOODS GLOBAL, INC., ET AL. v.
 UNITED EGG PRODUCERS, INC., ET AL.
 NO. 2:12-cv-00088

                           �
                            SUGGESTION OF REMAND
        Pursuant to Rule 7.6 (c)(ii) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, the undersigned transferee judge suggests that the matter captioned Kraft Foods Global,
Inc. et al. v. United E.gg Producers, Inc., et al., N.D. Ill. Case No. I 1-08808; E.D. Pa Case No.
2: 12-cv-00088 (the "Kraft Action"), be remanded to the Northern District of Illinois, the district
in which it was commenced.
        The Kraft Action was transferred by the Panel, by order filed January 3, 2012, for
coordinated or consolidated pretrial proceedings before the undersigned. This case has, since its
transfer by the Panel, been handled by the undersigned in conjunction with certain cases pending
in this district at the time transfer was ordered.
        Pretrial proceedings in this case have been completed, and this case is ready for trial in the
transferor district.
        For these reasons, the just and efficient handling of this matter will best be served by the
remand of this action to the Northern District of Illinois, the district in which it was commenced.
    Case 2:08-md-02002-GEKP Document 1917 Filed 08/07/19 Page 2 of 3
      Case 2:12-cv-00088-GEKP Document 69-2 Filed 07/02/19 Page 2 of 3




       The Clerk of the Court is instructed to forward a certified copy of this Suggestion of

Remand to the United States Judicial Panel on Multidistrict Litigation.




                                                            UNITED ST ATES DISTRICT JLTIGE




                                                2
            Case 2:08-md-02002-GEKP Document 1917 Filed 08/07/19 Page 3 of 3
.   ;         Case 2:12-cv-00088-GEKP Document 69-2 Filed 07/02/19 Page 3 of 3




                                         CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2019, I provided service of the foregoing [Proposed] Suggestion of

        Remand upon all counsel of record via the District Court of the Eastern District of Pennsylvania's

        CM/ECF System.



                                                             Isl Amy~- Gallegos
                                                                 Amy M. Gallegos




                                                        3
